Citation Nr: 1815292	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-43 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a vision disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for left foot toe drop as secondary to a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2001 to April 2002, and from January 2003 to May 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO in Indianapolis, Indiana, which denied the issues on appeal.   

In April 2017, the Veteran testified at a Travel Board hearing at the RO in Indianapolis, Indiana, before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Vision Disorder 

In September 2017, the Board sought a specialized Veterans Health Administration (VHA) medical opinion.  Such opinion was obtained in December 2017, the Veteran was sent a copy of that VHA medical opinion, and was informed in a December 2017 letter that he had 60 days to submit additional evidence and argument if he so desired.

In response to the December 2017 letter, in January 2018, the Veteran provided additional evidence.  With the response, the Veteran submitted a Medical Opinion Response Form indicating that he was "submitting the enclosed argument and/or evidence," and that he did not waive initial RO consideration of the evidence.  The Veteran also specifically requested that the case be remanded to the RO, and signed and dated the request.  As such, the Board must remand the matter so that the RO can consider the new evidence in the first instance.

Service Connection for Back Disorder and 
Secondary Service Connection Left Foot Toe Drop 

The Veteran contends that a low back disorder is due to years of lifting while working on jet aircraft during service.  See August 2008 claim.  The August 2008 claim also reflects that the Veteran specifically attributed left foot toe drop to a low back disorder.  

While the Veteran received a VA vision disorder examination in December 2008, the Veteran did not receive a back examination at that time.  Various private treatment records reflect that the Veteran has been diagnosed with lumbar spondylosis.  The private treatment records also reflect left leg numbness and pain.  The Veteran's DD Form 214 reflects that during service the Veteran worked as a flight chief.  The April 2017 Board hearing transcript reflects that the Veteran advanced that the current back disorder is related to heavy lifting during service, to include lifting over 100 pounds with the back.  The Veteran also testified that the back disorder was caused by configuring and maintaining airplanes during service, and that left foot toe drop is due to the back disorder.  The Board finds such evidence sufficient to warrant remand to obtain a VA orthopedic examination and direct and secondary service connection opinions.  

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82(1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records.  The AOJ should also inquire as to whether there are any outstanding private treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding private medical treatment for a low back disorder, left foot toe drop, and a vision disorder.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e) (2017).

2.  Schedule the appropriate VA orthopedic examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A.  Is it at least as likely as not (50 percent or higher degree of probability) that any of the currently diagnosed back disorders had their onset during a period of active service, including as due to lifting heavy objects while working on aircraft?  

B.  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left lower extremity disorder was caused by a back disorder? 

C.  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left lower extremity disorder was aggravated by a back disorder? 

In rendering the secondary service connection opinions, requested opinions above, if it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

 "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression

3.  Then, after a review the entire claim file to specifically include the additional evidence submitted by the Veteran in January 2018 as to a vision disorder, readjudicate the service connection issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and representative should be provided with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




